OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 787,1,1
            OFFICIAL BUSBMESS .               vmsmsyt <r               y
            STATE OF TEXAS ,r
                                       iy/2   fS^^^^^SB 3 ^V W^hAMHmr HTNEV BOWES
                                                                                     :s
11/3/2014   PRIVATE USE ' "" jSS^liislliP 000655 7458 NOV06 201 4
                                       O.U.                 MAILED FROM ZIP CODE 78 701
HOPKINS, KEVIN ANTHONY            Tr. Ct.,No. 1051367-A                      WR-82,389-01
On this day, the application for 11 "07 Writ of Habeas Corpus has been received
and presented to the Court.        %* ~ '- " /
                                                                      Abel Acosta, Clerk

                                                    OPKINS
                                                    ?!TDC;# 1454932